      Case 1:17-cv-01764-LTS-SDA Document 93 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      6/17/2020
 D’Anthony Jamison,

                                Plaintiff,
                                                           1:17-cv-01764 (LTS)(SDA)
                   -against-
                                                           ORDER SCHEDULING TELEPHONIC
 Det. Nathan Cavada,                                       SETTLEMENT CONFERENCE

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Friday,

July 17, 2020 at 10:00 a.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              June 17, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
